 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BA SHAY EDWARD JORGENSON,                         No. 2:18-cv-02693-WBS-CKD P
12                       Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    PEOPLE OF CALIFORNIA,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se in this federal habeas corpus action filed

18   pursuant to 28 U.S.C. § 2254. Pending before the court is respondent’s motion to dismiss on the

19   basis that the petition is barred by the statute of limitations. ECF No. 11. By order of March 13,

20   2019, petitioner was granted an extension of time in which to file an opposition. ECF No. 13.

21   However, no opposition has been received. For the reasons discussed below, the undersigned

22   recommends granting the motion to dismiss.

23          I.      Factual and Procedural Background

24          In the instant federal habeas corpus proceeding, petitioner challenges his 2014 conviction

25   for assault with a deadly weapon and battery with serious injury following a jury trial in the

26   Placer County Superior Court. Petitioner was sentenced to a total term of 8 years in prison which

27   included a one-year term for violating probation on a 2013 assault with a deadly weapon case.

28   See ECF Nos. 12-1 at 1 (Abstract of Judgment); 12-2 at 5 (Court of Appeal decision).
                                                       1
 1          On March 4, 2015, the California Court of Appeal affirmed petitioner’s conviction. ECF

 2   No. 12-2. The California Supreme Court denied his petition for review on November 10, 2015.

 3   See ECF No. 12-3. During the pendency of this direct appeal, petitioner filed four separate state

 4   habeas corpus petitions in the Placer County Superior Court and the California Court of Appeal.1

 5   See ECF Nos. 12-4, 12-5, 12-6, 12-7, 12-8, 12-9, 12-10.

 6          Petitioner next filed a habeas corpus petition in the Placer County Superior Court on May

 7   18, 2017 which was denied on June 13, 2017.2 ECF Nos. 12-11, 12-12. Four months later, on

 8   October 5, 2017, petitioner filed a habeas corpus petition in the California Court of Appeal. ECF

 9   No. 12-13. That petition was denied on October 20, 2017. ECF No. 12-14. Petitioner’s last state

10   habeas corpus petition was filed in the California Supreme Court on February 20, 2018 and

11   denied on May 9, 2018. ECF Nos. 12-15, 12-16.

12          Petitioner filed this federal habeas corpus petition on September 20, 2018. ECF No. 1 at

13   6. He raises six claims for relief asserting that the trial judge abused his discretion, he was denied

14   his Sixth Amendment right to conflict-free counsel, he was denied a fair trial based on the trial

15   judge’s bias, he was denied the right to testify in his own defense, and he was denied his right to

16   the effective assistance of counsel on appeal. ECF No. 1 at 4-7.

17          II.     Motion to Dismiss

18          On December 10, 2018, respondent filed a motion to dismiss petitioner’s federal habeas

19   application arguing that it was filed almost two years after the statute of limitations expired. ECF

20   No. 11 at 7 (citing 28 U.S.C. § 2244(d)). Respondent also lodged state court documents on the
21   same date which included all of petitioner’s direct appeal decisions and habeas corpus petitions

22   that were filed in state court. See ECF No. 12. As previously indicated, petitioner did not file an

23

24   1
       For the reasons discussed infra, the dates of these petitions and the respective decisions are not
     relevant to the court’s analysis and are not included herein.
25   2
       All filing dates in state and federal court are determined using the prison mailbox rule. See
26   Houston v. Lack, 487 U.S. 266 (1988) (establishing the prison mailbox rule for legal pleadings
     that have to be delivered to prison authorities first before they are forwarded to the court);
27   Campbell v. Henry, 614 F.3d 1056, 1059 (9th Cir. 2010) (applying the mailbox rule to both state
     and federal court pleadings filed by inmates).
28
                                                        2
 1   opposition to respondent’s motion to dismiss and the time for doing so has now expired.

 2          III.    Analysis

 3          Section 2244(d) (1) of Title 28 of the United States Code contains a one-year statute of

 4   limitations for filing a habeas petition in federal court. The one-year clock commences from

 5   several alternative triggering dates which are described as:

 6                  “(A) the date on which the judgment became final by the conclusion
                    of direct review or the expiration of the time for seeking such review;
 7
                    (B) the date on which the impediment to filing ... is removed, if the
 8                  applicant was prevented from filing by such State action;
 9                  (C) the date on which the constitutional right asserted was initially
                    recognized by the Supreme Court ... and made retroactively
10                  applicable to cases on collateral review; or
11                  (D) the date on which the factual predicate of the claim or claims
                    presented could have been discovered through the exercise of due
12                  diligence.”
13   28 U.S.C. § 2244(d)(1).
14          Under the AEDPA, the statute of limitations is tolled during the time that a properly filed

15   application for state post-conviction or other collateral review is pending in state court. 28 U.S.C.

16   § 2244(d)(2). A properly filed application is one that complies with the applicable laws and rules

17   governing filings, including the form of the application and time limitations. Artuz v. Bennett,

18   531 U.S. 4, 8 (2000). The statute of limitations is not tolled from the time when a direct appeal in

19   state court becomes final to the time when the first state habeas petition is filed because there is

20   nothing “pending” during that interval. Nino v. Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999).
21   Moreover, the tolling provision of § 2244(d)(2) can only pause a clock not yet fully run; it cannot

22   “revive” the limitations period once it has run (i.e., restart the clock to zero). Thus, a state court

23   habeas petition filed after the expiration of AEDPA's statute of limitations does not toll the

24   limitations period under § 2244(d)(2). See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir.

25   2003); Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001).

26          In this case, petitioner’s conviction became final for purposes of the AEDPA on February
27   8, 2016 following the expiration of time to seek certiorari review of the state court judgment. See

28   ECF No. 12-3 (California Supreme Court docket denying petition for review); United States
                                                         3
 1   Supreme Court Rule 13. The statute of limitations commenced the next day and expired one year

 2   later on February 8, 2017. See also Patterson v. Stewart, 251 F.3d 1243 (9th Cir. 2001) (using

 3   the anniversary date method for calculating the statute of limitations). Therefore, petitioner’s

 4   federal habeas corpus petition filed on September 20, 2018 was filed over 1 year and 7 months

 5   after the statute of limitations expired, absent any statutory or equitable tolling.

 6          In this case, no statutory tolling is available for any of petitioner’s first four state habeas

 7   corpus applications because they were all filed and denied before his state court conviction

 8   became final. They did not toll the statute of limitations because it had not even started to run at

 9   that point in time. Additionally, petitioner’s remaining three state court habeas petitions were all

10   filed after the statute of limitations had expired on February 8, 2017. These state habeas petitions

11   could not revive the statute of limitations that had already expired. See Ferguson v. Palmateer,

12   321 F.3d 820, 823 (9th Cir. 2003); Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001). For all of

13   these reasons, petitioner is not entitled to any statutory tolling of the one-year statute of

14   limitations for any of his state habeas corpus petitions.

15          A court may equitably toll the statute of limitations if petitioner demonstrates: 1) the

16   existence of an “extraordinary circumstance” that prevented him from timely filing; and, 2) that

17   notwithstanding such an impediment he was diligently pursuing relief. See Holland v. Florida,

18   560 U.S. 631, 649 (2010). “[T]he threshold necessary to trigger equitable tolling ... is very high,

19   lest the exceptions swallow the rule.” Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002)

20   (internal citations and quotations omitted). In this case, petitioner has not requested equitable
21   tolling of the statute of limitations, nor are any grounds justifying equitable tolling apparent from

22   the court’s review of the record. Accordingly, petitioner’s federal habeas corpus petition is

23   barred by the statute of limitations.

24          IV.     Plain Language Summary for Pro Se Party

25          After reviewing the motion to dismiss, the court has determined that you filed your federal

26   habeas petition too late. The court reached this conclusion in large part because none of the post-
27   conviction challenges that you filed in state court paused the time period for filing your federal

28   habeas petition in this court. As a result, the claims raised in the habeas petition will not be
                                                         4
 1   addressed on the merits and it is recommended that your petition be dismissed with prejudice. If

 2   you disagree with this recommendation, you may file “Objections to Magistrate Judge’s Findings

 3   and Recommendations” explaining why it is not correct within 21 days from the date of this

 4   order.

 5            Accordingly, IT IS HEREBY RECOMMENDED that respondent’s motion to dismiss

 6   (ECF No. 11) be granted.

 7            These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court and serve a copy on all parties. Such a document should be captioned

11   “Objections to Magistrate Judge’s Findings and Recommendations.” In his objections petitioner

12   may address whether a certificate of appealability should issue in the event he files an appeal of

13   the judgment in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district

14   court must issue or deny a certificate of appealability when it enters a final order adverse to the

15   applicant). Where, as here, a habeas petition is dismissed on procedural grounds, a certificate of

16   appealability “should issue if the prisoner can show: (1) ‘that jurists of reason would find it

17   debatable whether the district court was correct in its procedural ruling;’ and (2) ‘that jurists of

18   reason would find it debatable whether the petition states a valid claim of the denial of a

19   constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v.

20   McDaniel, 529 U.S. 473, 484 (2000)). Any response to the objections shall be served and filed
21   within fourteen days after service of the objections. The parties are advised that failure to file

22   objections within the specified time may waive the right to appeal the District Court’s order.

23   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

24   Dated: May 6, 2019
                                                       _____________________________________
25
                                                       CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28   12/jorg2693.f&r.docx
                                                         5
